DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice of Allowability

The instant Corrected Notice of Allowability solely corrects the spelling of the word “eicosapentanoate” to “eicosapentaenoate”.

Allowable Subject Matter

Claims 1, 2, 4, 5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has filed a terminal disclaimer, which overcomes the double patenting rejections over a long list of issued patents and patent applications.  However, Applicant’s most recent claim amendment from 9/10/2021 also show that the claim term “ultra-pure” EPA was deleted from the claim, and this “ultra-pure” claim limitation was at the base of the preceding chain of allowances, in view of Applicant’s showing of unexpected results.  The Examiner called Applicant to discuss if this claim amendment was not done as an oversight.  The Examiner pointed as an example to the reasons of allowance in US patent application 12/815,569, now US 8,455,472, which are incorporated by reference herein.  Following applications were also allowed as to ethyl eicosapentaenoate, solely where it was claimed to be “ultra pure”.  Without conceding to the claims not being allowable as presented, Applicant agreed to have claim 1 be amended with language, which Applicant referred to from paragraph [0098] from the specification, wherein the definition of “ultra-pure” is found, and which incorporates this definition into the claims.  

[0098] In one embodiment, EPA present in a composition suitable for use according to the invention comprises ultra-pure EPA. The term "ultra-pure" as used herein with respect to EPA refers to a composition comprising at least 96% by weight EPA (as the term "EPA" is defined and exemplified herein). Ultra-pure EPA can comprise even higher purity EPA, for example at least 97% by weight EPA, at least 98% by weight EPA or at least 99% by weight EPA, wherein the EPA is any form of EPA as set forth herein. Ultra-pure EPA can further be defined (e.g. impurity profile) by any of the description of EPA provided herein.

The Examiner further suggested some claim amendments of dependent claims, in view of the amendment of the amendment of the independent claim, as presented in the hereto attached Examiner’s amendment, to which Applicant agreed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kakoli Mitra on April 29, 2022 and Yin Nelson on July 12, 2022.

-In claim 1, at the end, before the period, insert “wherein the composition comprises at least 96% by weight ethyl eicosapentaenoate”;

-Cancel claim 6;

-In claim 7, delete “10” and insert in its place –4--.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627